Citation Nr: 0018947	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  00-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than in April 1998, 
for a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from April 1974 to 
April 1977.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a July 1999 rating action, which 
among other things, awarded a total disability rating based 
upon the veteran's unemployability due to his service-
connected disabilities, with the effective date in April 
1998.  The veteran expressed his disagreement with the 
effective date of this award in September 1999, and a 
statement of the case was issued in October 1999.  The appeal 
was perfected upon the receipt at the RO of a VA Form 9 
(Appeal to Board of Veterans' Appeals) in February 2000.  
Thereafter, a supplemental statement of the case was issued 
in March 2000 and, in June 2000, the claims file was 
forwarded to the Board, in Washington, DC.

REMAND

A review of the record reflects that, after the case was 
forwarded to the Board in June 2000, the veteran submitted a 
statement to the Board, dated in July 2000, on which he 
requested "a personal hearing on my pending appeal."  He 
specifically requested that the hearing be conducted at the 
Philadelphia, RO, or that it be a tele-video conference 
hearing.  

Pursuant to 38 C.F.R. § 20.1304, the Board may honor a 
request for a personal hearing received within 90 days after 
an appellant has been mailed notice that his or her appeal 
has been certified to the Board.  Since, in this case, the 
appellant's July 2000 request to the Board for a hearing was 
received well before 90 days had elapsed since he was advised 
his claim was being forwarded to the Board, his current 
request for a personal hearing will be honored. 

The case is therefore remanded to the RO for the following:  

The RO should schedule the veteran to appear at a 
hearing before a member of the Board, either in 
person at the RO, or by means of a tele-video 
conference, at the veteran's option.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


